Applications by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 6, 1987 (People v Humphrey, 129 AD2d 586), affirming a judgment of the County Court, Westchester County, rendered October 30, 1985, on the ground of ineffective assistance of appellate counsel.
Ordered that the applications are denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Bracken and Gold-stein, JJ., concur.